Order of the Supreme Court, New York County (Andrew Tyler, J.), entered December 10, 1984, denying defendants-appellants’ motion for a change of venue from New York County to Suffolk County, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs, and the motion is granted.
The plaintiffs are an infant and the infant’s mother, who commenced this negligence action for injuries sustained when the infant was struck by an automobile in Riverhead, in Suffolk County, which automobile was owned and operated by the defendant Maas, who is not appealing. Named defendants are ITT Continental Baking Company, a subsidiary of ITT Corporation, whose Wonder Bread truck was allegedly obstructing the roadway upon which the infant was struck by the Maas vehicle, and the driver of the truck.
It is contended that ITT Corporation, which has a place of business in New York County, did not own the Wonder Bread vehicle and was improperly joined as a party defendant. However, the defendants never moved to dismiss pursuant to CPLR 3211 (a) and, thus, that issue is not before us. Defendants sought a change of venue on the ground of forum non conveniens, inasmuch as the accident occurred in Suffolk County, and the witnesses, the plaintiffs and the defendant Maas all resided in Suffolk County.
This action bears no relationship to New York County and belongs in Suffolk County. (Teiner v Manooche Homayoon, M.D., P. C., Ill AD2d 104.) Concur — Kupferman, J. P., Sullivan, Lynch, Rosenberger and Ellerin, JJ.